DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed January 31, 2022.  Claims 1, 2, and 12 are currently amended.  Claims 1-20 are pending review in this correspondence.

Response to Amendment
	Objection to claim 2 for a typographical error is withdrawn in view of applicant’s claim amendments.
Rejection of claims 1-5, 7-10, 12-15, and 17-20 as being unpatentable over Fowler et al (USP 5,826,981) in view of Tan et al (US 2011/0120562 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 6 and 16 as being unpatentable over Fowler et al (USP 5,826,981) and Tan et al (US 2011/0120562 A1) in view of Xiong et al (US 2012/0263013 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claim 11 as being unpatentable over Fowler et al (USP 5,826,981) and Tan et al (US 2011/0120562 A1) in view of Miki et al (US 2015/0041316 A1) is withdrawn in view of applicant’s claim amendments.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the liquid mixing devices of claims 1 and 2 and the associated method of claim 12, specifically wherein a surface of the passageway that creates the lumen for mixing comprises at least one anti-siphoning element and a plurality of weirs extending from the surface of the passageway into the lumen to create a disturbance of a fluid contained therein, wherein the anti-siphoning element comprises at least one 180 degree bend placed prior to a point of mixing the at least two fluids, wherein a portion of the plurality of weirs have a first -2-Atty. Docket No. P2018-0381-USO1 (27441.575) orientation aligned to rotate the at least two fluids about their longitudinal flow in a first direction on the first half and another portion of the plurality of weirs have a second orientation aligned to rotate the at least two fluids about their longitudinal flow in a second direction on the second half, wherein the at least two fluids each comprise a reagent for a measurement of a chemical attribute of a sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 24, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796